DETAILED ACTION
The amendment and RCE filed on 07/07/2022 has been entered and fully considered. Claims 1-2 and 5-10 are pending. Claims 6-10 have been withdrawn from consideration. Claims 1-2 and 5 are considered on merits, of which claim 1 is amended.

Response to Amendment
In response to amendment, the examiner modifies rejection over the prior art established in the previous Office action.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim 1-2 and 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Urinalysis (Lab Tests Online 2016) in view of Feng (US 2005/0021419) and Dubinett et al. (US 2012/0315641) (Dubinett).
Regarding claim 1, Urinalysis discloses a disease screening processor, for ordering a urine test online, comprising: 
a storage unit storing sample information for each of a plurality of urine samples sent from subjects, which are respectively stored in sample containers (page 1, order your test online),
a center selection unit selecting an analysis center among a plurality of analysis centers (page 1, Over 3500 locations to choose from), for each of a number of urine samples among the urine samples having a same disease type to be screened based on the disease types (page 4, to screen for and/or help diagnose conditions such as a urinary tract infections, kidney disorders, liver problems, diabetes or other metabolic conditions, to name a few) and analysis center information transmitted from each analysis center (page 1, Over 3500 locations to choose from),  the analysis center receiving the a number of sample containers containing the urine samples to be dispensed for the same disease type (page 3, One to two ounces of urine is collected in a clean container), analyzing a urinary disease marker in the dispensed urine samples for the disease type (page 2, Many disorders may be detected in their early stages by identifying substances that are not normally present in the urine and/or by measuring abnormal levels of certain substances). 
a processing unit performing a process step of sending the number of sample container to the analysis center (page 2, Over 3500 locations to choose from),
a network interface controller (page 2, Over 3500 locations to choose from), and
a processor coupled to the storage unit and the network interface controller, the
processor programmed to:
send inquiries via the network interface controller to each of a plurality of analysis centers requesting availability information indicating a capacity of samples to be analyzed (page 2, Over 3500 locations to choose from),
receive via the network interface controller first analysis center information from each of the analysis centers indicating a number of samples in response to the respective inquiry (page 2, Over 3500 locations to choose from),
wherein the processor is configured to transmit the respective results of the risk assessments to respective user devices (get your results sent directly to you) (page 1).
Urinalysis does not specifically teach 
the processor programmed to:
receive via the network interface controller second analysis center information from each of the analysis centers indicating a price estimate for analyzing samples in response to the respective request for price estimate,
select an analysis center, among the plurality of analysis centers, for each of a predetermined number of urine samples among the urine samples having a same cancer type to be screened based on the cancer types and the first analysis center information and the second analysis center information received via the network interface controller transmitted from each analysis center, the predetermined number of urine samples is greater than one, the analysis center receiving the predetermined number of sample containers containing the urine samples to be dispensed for the same cancer type, analyzing a plurality of urinary tumor markers in the dispensed urine samples for the same cancer type, and
count a number of the sample containers for each of the plurality of cancer types and determine whether the number of sample containers is equal to the number in the first analysis center information,
wherein the predetermined number of sample containers are sent to the analysis center upon determining the number of sample containers is equal to the number in the first analysis center information.
However, the underline technical issue is to send out the sample containers for analysis based on C2B (Consumer to Business) model.  Feng teaches online C2B model, the processing unit collects and allocates a predetermined number of consumer orders to a manufacturer and negotiates prices with the manufacturer (Fig. 3-4, par [0043]-[0048][0054]). In particular, Feng teaches a processor programmed to:
send inquiries via the network interface controller to each of a plurality of manufacturers requesting availability information indicating a capacity of orders to be manufactured (par [0043][0047]),
receive via the network interface controller first manufacturer information from each of the manufacturers indicating a number of orders in response to the respective inquiry (par [0043][0047]),
receive via the network interface controller second manufacturer information from each of the manufacturers indicating a price estimate for orders in response to the respective request for price estimate (Fig. 4, par [0045]),
select a manufacturer, among the plurality of manufacturers, for each of a predetermined number of orders having a same type to be manufactured based on the order types and the first analysis center information and the second analysis center information received via the network interface controller from each manufacturer (par [0047]), the predetermined number of orders is greater than one, the manufacturer receiving the predetermined number of orders for the same order type, filling the order for the same order type (par [0046][0050]), and
count a number of the orders for each of the plurality of order types and determine whether the number of orders is equal to the number in the first analysis center information (par [0044]),
wherein the predetermined number of orders are sent to the manufacturer upon determining the number of orders is equal to the number in the first analysis center information (par [0048] [0054]).
Feng teaches that “Basically, the C2B method of the present invention is good at providing a marketing platform for handling on those invention products before mass production. However, after a well-planned operation of the present invention, the marketing powers of the inventors are greatly increased by direct communication with the consumers through the C2B network, and that the purchasing powers of the consumers will be large enough and the demands for goods are more frequently and regularly. Then, the logistic of goods becomes well organized, the new design or invention products of daily live such as toys, luxuries apparels and fresh food will also be purchased through this C2B method. Specifically, Some extra requirements and better qualities can be required due to the large volume of orders generate from this method” (par [0054]). 
At time before the filing, it would have been obvious to one of ordinary skill in the art to incorporate Feng’s C2B model into Urinalysis’ processor, by modifying the processor coupled to the storage unit and the network interface controller, the processor programmed to:
send inquiries via the network interface controller to each of a plurality of analysis centers requesting availability information indicating a capacity of samples to be analyzed (par [0043][0047]),
receive via the network interface controller first analysis center information from each of the analysis centers indicating a number of samples in response to the respective inquiry (par [0043][0047]),
receive via the network interface controller second analysis center information from each of the analysis centers indicating a price estimate for analyzing samples in response to the respective request for price estimate (Fig. 4, par [0045]),
select an analysis center, among the plurality of analysis centers, for each of a predetermined number of urine samples among the urine samples having a same disease type to be screened based on the disease types and the first analysis center information and the second analysis center information received via the network interface controller transmitted from each analysis center (par [0047]), the predetermined number of urine samples is greater than one, the analysis center receiving the predetermined number of sample containers containing the urine samples to be dispensed for the same cancer type, analyzing a plurality of urinary disease markers in the dispensed urine samples for the same disease type (par [0046]), and
count a number of the sample containers for each of the plurality of disease types and determine whether the number of sample containers is equal to the number in the first analysis center information (par [0044]),
wherein the predetermined number of sample containers are sent to the analysis center upon determining the number of sample containers is equal to the number in the first analysis center information (par [0048] [0054]), in order to better coordinate the services.
	Urinalysis does not specifically teach that the disease is a tumor or cancer and the result analysis for cancer diagnosis. However, Dubinett teaches diagnose tumor or cancer type by measuring the levels of tumor/cancer biomarkers (title). 
Dubinett teaches that wherein the processor is programmed to receive respective analysis results for each of the plurality of tumor markers from the analysis centers (par [0030]),
wherein the analysis results of each of the tumor markers are quantitative values (par [0030]),
wherein the cancer screening processor further comprises:
a plurality of independent quantitative value storage devices respectively corresponding to each tumor marker (par [0030]),
a plurality of prediction value calculation devices each respectively corresponding to each of the plurality of cancer types (par [0031] [0032]), and
a plurality of risk assessment devices each respectively corresponding to the plurality of prediction value calculation devices (par [0031][0032]),
wherein each of the prediction value calculation devices calculates a prediction value (In(odds)) of a specific cancer type based on a specific formula corresponding to the specific cancer type among a plurality of stored specific formulas and a specific combination of two or more of the quantitative values from respective two or more quantitative value storage devices, each specific formula including a predetermined constant (βi) for each of the two or more quantitative values (Xi), the specific cancer type being the cancer type corresponding to the respective prediction value calculation device (par [0031][0032]),
wherein each of the risk assessment devices assesses a risk of a specific cancer by comparing the prediction value for the cancer type corresponding to the risk assessment device with a predetermined threshold value for the specific cancer type (par [0031][0032]).
At time before the filing, it would have been obvious to one of ordinary skill in the art to modify Urinalysis’s processor, so that wherein the processor is programmed to receive respective analysis results for each of the plurality of urinary tumor markers from the analysis centers,
wherein the analysis results of each of the urinary tumor markers are quantitative values,
wherein the cancer screening processor further comprises:
a plurality of independent quantitative value storage devices respectively corresponding to each urinary tumor marker,
a plurality of prediction value calculation devices each respectively corresponding to each of the plurality of cancer types, and
a plurality of risk assessment devices each respectively corresponding to the plurality of prediction value calculation device,
wherein each of the prediction value calculation devices calculates a prediction value of a specific cancer type based on a specific formula corresponding to the specific cancer type among a plurality of stored specific formulas and a specific combination of two or more of the quantitative values from respective two or more quantitative value storage devices, each specific formula including a predetermined constant for each of the two or more quantitative values, the specific cancer type being the cancer type corresponding to the respective prediction value calculation device,
wherein each of the risk assessment devices assesses a risk of a specific cancer by comparing the prediction value for the cancer type corresponding to the risk assessment device with a predetermined threshold value for the specific cancer type, in order to improve cancer treatment.
Regarding claim 2, since the urine collection container has labels that contains information of the subject, it would have been obvious to one of ordinary skill in the art to use a display processing unit coupled to a display which causes the display to display an image of a urine collection container; the image being sent from a user device (e.g.  a cell phone) of the subject, in order to trace the sample.
Regarding claim 5, Dubinett teaches that wherein the predetermined threshold value is determined by the prediction values in the past and a group of the prediction values of healthy people and cancer patients (par [0039]).

Response to Arguments
Applicant’s arguments with respect to claim(s) 1 have been considered but are moot in view of new ground of rejection

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XIAOYUN R XU, Ph. D. whose telephone number is (571)270-5560.  The examiner can normally be reached on M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lyle Alexander can be reached on 571-272-1254.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/XIAOYUN R XU, Ph.D./           Primary Examiner, Art Unit 1797